MEMORANDUM *
To prevail on a breach of contract claim there must first be a valid contract. Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal.App.3d 1371, 1388, 272 Cal.Rptr. 387 (Cal.Ct.App.1990). Appellant argues that her bid proposal for real property offered at a HUD auction constitutes a contract. Under California law, contracts for the purchase of real property must be in writing and signed by the party to be bound. Cal. Civ.Code § 1624(a)(3). The alleged contract is not signed by HUD or *496any other party to be bound. Since there is no contract, there can be no breach.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.